Citation Nr: 1645762	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran originally requested a hearing with a Board member but withdrew that request in September 2016 correspondence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Additional development is needed before the Board can adjudicate the Veteran's right ear hearing loss claim.  The April 2014 VA examination and March 2012 private hearing evaluation show right ear hearing loss satisfying the VA criteria for disability.  See 38 C.F.R. § 3.385.  

The Veteran reported being exposed to loud airplane engine noise in service.  His DD Form 214 shows that he was on the fighter squadron and had training in mechanics.  Hearing evaluations from service in February and October 1959 did not show decreased hearing in the right ear, although it was present in the left ear.  Similarly, the December 2010 VA examiner recorded hearing loss disability in the left ear but not the right.  In an April 2013 statement, the Veteran's wife wrote that they married while he was on active duty and she noticed and continued to observe his hearing problems after discharge.  A November 2012 VA examiner rendered a negative opinion on the connection between right ear hearing loss and service.  A private provider in July 2013 and the April 2014 VA examiner gave positive opinions on service connection.  

The 2012 VA opinion lacks probative value because the examiner relied on the lack of in-service documentation and was unable to consider the Veteran's wife's statement.  The 2014 VA opinion is inadequate because the examiner wrote that she was not able to review the separation examination, despite the fact that such an examination is of record and showed normal hearing.  Similarly, the private doctor's opinion is lack probative value because there is no indication that he reviewed the claims file and medical history before rendering his opinion.  An addendum opinion is needed that considers all relevant evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Ratings for hearing loss disability are based on the audiometric thresholds and speech discrimination percentages of both ears.  38 C.F.R. § 4.85.  When one ear is service-connected but the other is not, the non-service connected ear receives a Roman numeral I designation.  38 C.F.R. § 4.85(f).  As such, the issue of service connection for right ear hearing loss has a potential effect on the rating for the Veteran's left ear disability.  The issues are intertwined and the appeal for a compensable rating for left ear hearing loss is also remanded.  

The Veteran currently has a 100 percent schedular rating, he has not filed a claim for total disability based on individual unemployability (TDIU), and the record suggests that he is retired and not unemployable.  Therefore, at this time, the Board is not seeking development for a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TIDU is inferred with a claim for increased ratings and the assertion of unemployment).  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the April 2014 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on right ear hearing loss.  An examination is not necessary.  The examiner should address the following:

a. Is the Veteran's current right ear hearing loss at least as likely as not related to noise exposure in service from working on or near aircraft engines?

Assume the Veteran's reports of noise exposure in service are credible.  Consider all lay and medical evidence, including the February 1959 audiogram, October 1959 separation examination, December 2010 VA examination that showed no hearing loss disability in the right ear, and the Veteran's wife's statement of noticing hearing problems after discharge.  

Any conclusions should include supporting rationale.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. M. WALKER
Acting Veterans Law Judge, Board of Veterans' Appeals



